Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendments filed on 13 April 2022.  As directed by the Amendment, claims 1, 10, and 19 have been amended and claims 21-23 have been added.  Claims 1-23 are pending in the application.

Response to Arguments
The arguments presented on pages 14-17 of the Remarks filed on 13 April 2022 have been fully considered, but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jingguang Zhou, Zili Huang, "Recover Missing Sensor Data with Iterative Imputing Network," arXiv:1711.07878v1 [cs.LG] 20 Nov 2017, hereinafter “Zhou” in view of Bowden et al., “Data transformation for neural network models in water resources applications,” Journal of Hydroinformatics, Vol. 05.4, 2003, hereinafter “Bowden”.

Regarding claim 1, Zhou discloses [a] method for preprocessing time-series sensor data by filling in missing values with corresponding imputed values, comprising: obtaining the time-series sensor data, which was gathered from sensors in a monitored system during operation of the monitored system; (Zhou, pg. 4m “Dataset Preparation,” ¶ 1 “We conduct experiments on the Beijing air quality and meteorological dataset. The geo-distributed air quality data and meteorological data was recorded every hour [corresponds to claimed “time-series sensor data”]. We select the subset of PM2.5 from the air quality dataset and select the subsets of temperature (TEMP), humidity (HUM) and wind speed (WS) from the meteorological dataset) 
identifying missing values in the time-series sensor data; (Zhou, pg. 5, Col. 1, ¶ 2 “To implement IIN, a multi-level cascade of Imputing Networks, we maintain the index of the missing entries. We iteratively update the missing entries and pass the output into Imputing Network for two or three times. To update the missing entries, we maintain their indices.”  [An index of missing entries is formed and maintained throughout the process to track missing sensor data.])
filling in the missing values in the time-series sensor data through interpolation; (Zhou, pg. 1, “Introduction,” ¶ 3 “However, common deep learning procedure cannot directly be used with incomplete training data. We develop a flexible scheme to deal with this—-first initialize the entries using simple statistic estimates, and then update the estimated value via a novel multi-layer Iterative Imputing Network (IIN).”;
Zhou, pg. 5, Col. 1, ¶ 3 “At the first round, the large ratio of missing reading in a sensing dataset makes it unable to apply deep learning methods. Therefore, we actually
use some combinations of statistical values of the data, which can be viewed as an unsupervised feature extraction. This is similar to E step. After we impute the missing entries from observed data, we get ”artificially” intact data and pass them to the LSTM-based IIN networks.”;
Zhou, pg. 6, Fig. 8 and “Missing Value Initialization Analysis,” ¶ 1 “To kick off the training of our model, we fill the missing entries with appropriate initialization. Our schemes are flexible in different initialization methods, and then refine the estimation using deep learning approaches. We initialize the missing entries using the method proposed by (Yi et al. 2016), which regresses each missing entry initialization on four commonly used corpus-level statistics.” [One of the disclosed possible initialization methods is “IDW + SES”, where “SES” is “Simple Exponential Smoothing,” which corresponds to the claimed “interpolation.”])
dividing the time-series sensor data into a training set and an estimation set; (Zhou, pg. 4, “Implementation Details,” ¶ 1 “We set aside 1/10 of the data in training set as our validation set and maintain the models which show best performance on the validation set.”) 
training an inferential model on the training set; (Zhou, Fig. 4 and pg. 4, Col. 1, ¶ 1 “Figure 4 illustrates the INN architecture. Note that this design is mathematically equivalent to iteratively training the same Imputing Network with the same sequence, until the imputation accuracy achieves a satisfactory level. Therefore, we naturally have two options for training the model—training the Iterative Imputing Model as a whole by
gradient-based methods or iteratively training the same Imputing Network. As the former option is straightforward, we only elaborate the latter one in this section.”
using the trained inferential model to generate inferential estimates for the missing values in the estimation set; (Zhou, pg. 3, “Iterative Imputing Network,” ¶ 1 “...such design enables the Imputing Network to gradually adapt itself by iteratively refining is missing value imputation on one single sequence sample.”;
Zhou, pg. 4, “Algorithm 1: Iterative Training Recipe”, [Steps 1 and 2 disclose initializing missing entries using statistical methods or by copying nearest entries, step 6 discloses training the model, and steps 7 and 8 disclose predicting missing values in the time series using the model, and updating the predictions for the missing entries.]
replacing the interpolated values in the estimation set with the corresponding inferential estimates; (Ibid., step 8 in Algorithm 1 discloses updating the missing entries in the time series T with newly predicted values.)
[…] wherein missing values are filled in with imputed values. (Ibid., After missing values are initialized, the network is iteratively trained and the time series is updated with new predictions for the missing values. The output at step 11 is the “Final Recovery Data Matrix”, where missing values have been filled with imputed values.)

While Zhou as cited above discloses training and test sets and imputing missing values in time series data, it does not explicitly disclose and combining the training and estimation sets to produce preprocessed time-series sensor data.
Bowden teaches and combining the training and estimation sets to produce preprocessed time-series sensor data (Bowden, pg. 254, Col. 1, line 3 – Col. 2, line 4 “The model residuals were obtained by concatenating the training, testing and validation data sets and then chronologically ordering these data to obtain the original multivariate time series data. Each of the five models were then used to obtain forecasts for these data and the residuals were calculated.”  

Bowden is analogous art, as it is in the field of applying machine learning to make predictions based on time-series sensor data.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the various data sets of Zhou as described in Bowden, the benefit being that it provides a source of data for predictive models such that the model predictions can be compared with the data in order to calculate residuals in the models’ predictions, as cited by Bowden at pg. 254, Col. 1, line 3 – Col. 2, line 4 “The model residuals were obtained by concatenating the training, testing and validation data sets and then chronologically ordering these data to obtain the original multivariate time series data. Each of the five models were then used to obtain forecasts for these data and the residuals were calculated.”

Claims 10 and 19 recite similar limitations as claim 1 and are rejected under the same rationale as applied to claim 1 above.

Claims 2, 6-9, 11, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Bowden, and further in view of “Bickford” (US 6,609,036) (previously cited).

Regarding claim 2, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Zhou teaches using the inferential model to replace interpolated values in the estimation set with corresponding inferential estimates (Zhou, pg. 4, “Algorithm 1: Iterative Training Recipe”, [Steps 1 and 2 disclose initializing missing entries using statistical methods or by copying nearest entries, step 6 discloses training the model, and steps 7 and 8 disclose predicting missing values in the time series using the model, and updating the predictions for the missing entries.] and replacing the interpolated values in the estimation set (Ibid.)

The above combination does not explicitly teach or disclose wherein the inferential model is a multivariate state estimation technique (MSET) model; and wherein […] using the MSET model to produce MSET estimates for the estimation set, and […] with corresponding MSET estimates.  
Bickford teaches wherein the inferential model is a multivariate state estimation technique (MSET) model; (Bickford, Fig. 6 and Col 14, lines 40-41. “Fig. 6 illustrates the method and system for MSET-based surveillance”;
Ibid., lines 55-62 “Data observations are acquired using the observation acquisition procedure 62. For each new observation vector, Xobs, a parameter estimate vector, Xest, is produced by the parameter estimation procedure 66 using the unpartitioned MSET model 102 with the same pattern recognition operator that was used in the MSET
training procedure.”
and wherein […] using the MSET model to produce MSET estimates for the estimation set, and […] with corresponding MSET estimates. (Bickford: Col 11, liens 24-29. “By quantifying the relationship between the current and learned states, MSET estimates the current expected response of the process Signals. MSET then uses a form of Statistical hypothesis testing, Such as the sequential probability ratio test (SPRT) or similar probability test algorithm”.)

	Bickford is analogous art, as it is directed to analyzing time series sensor data for faults or anomalies.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Zhou with the MSET models of Bickford in order to allow using a MSET model to learn the inherent data relationships within a set of historical process operating data, thereby quantifying the relationship between the current and learned states, MSET estimates the current expected response of the process Signals (Bickford: Col 11, lines 24-26. “By quantifying the relationship between the current and learned states, MSET estimates the current expected response of the process Signals”).

Claims 11 and 20 recite similar limitations as claim 2, and are rejected under the same rationale as applied to claim 2 above.

Regarding claim 6, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.
The above combination does not teach wherein the method further comprises: training a prognostic inferential model for a prognostic pattern-recognition system based on the preprocessed time-series sensor data; and during a surveillance mode for the prognostic pattern-recognition system, receiving subsequently generated time-series sensor data from the monitored system, using the prognostic inferential model to generate estimated values for the subsequently generated time-series sensor data, performing a pairwise differencing operation between actual values and the estimated values for the subsequently generated time-series sensor data to produce residuals, and performing a sequential probability ratio test (SPRT) on the residuals to detect incipient anomalies that arise during operation of the monitored system.  
Bickford teaches wherein the method further comprises:2 training a prognostic inferential model for a prognostic pattern-recognition 3system based on the preprocessed time-series sensor data (Bickford: Col 14. “using the unpartitioned MSET model 102 with the same pattern recognition operator that was used in the MSET training procedure.”); and 4during a surveillance mode for the prognostic pattern-recognition system (Bickford: Col 4. “provides an improved System and method for Surveillance of Signal Sources and detecting a fault or error State of the Signal Sources enabling responsive action”), 5receiving subsequently generated time-series sensor data6 from the monitored system, 7using the prognostic inferential model to generate estimated 8values for the subsequently generated time-series sensor data (Bickford: Col 11. “MSET is in general a statistically derived parameter estimation algorithm that uses advanced pattern recognition techniques to measure the Similarity or overlap between Signals within a defined operational domain (set of process operating states). MSET “learns” patterns among the signals by numerical analysis of historical process operating data. These learned patterns or relationships among the Signals are then used to identify the learned State that most closely corresponds with a new Signal data observation.”; Bickford Col 32. “storing each created process Submodel as a new element in Said process model array for Subsequent use in Surveillance of Said asset.”5), 9performing a pairwise differencing operation between10 actual values and the estimated values for the subsequently11 generated time-series sensor data to produce residuals (Bickford: Col 11. “MSET then uses a form of Statistical hypothesis testing, Such as the sequential probability ratio test (SPRT) or similar probability ratio test algorithm (as shown in U.S. Pat. No. 5,459,675 and which is hereby incorporated by reference in its entirety) to compare the current estimated value of a Signal with its observed value.” [Performing a pairwise differencing operation between10 actual values and the estimated values for the subsequently11 generated time-series sensor data to produce residuals is taught as using statistical hypothesis testing to compare the current estimated value of a Signal with its observed value. Col. 9 discusses calculating the residual error between the estimated and observed values.]), and 12performing a sequential probability ratio test (SPRT) on the13 residuals to detect incipient anomalies that arise during operation14 of the monitored system (Bickford: Col 9. “current vector of observed signal data values. In many cases, fault detection decision quality is improved by using a fault decision procedure”; Bickford Col 11. “MSET then uses a form of Statistical hypothesis testing, such as the sequential probability ratio test (SPRT) or similar probability ratio test algorithm to compare the current estimated value of a Signal with its observed value.” [Performing a sequential probability ratio test (SPRT) on the13 residuals to detect incipient anomalies that arise during operation14 of the monitored system is taught as MSET then uses a form of Statistical hypothesis testing such as the sequential probability ratio test (SPRT) to calculate the residual error between the observed and estimated Signals. The system of Bickford is used to detect anomalies that occur to assets during operation.]).1  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou and Bowden with the MSET models of Bickford in order to allow using a MSET model to learn the inherent data relationships within a set of historical process operating data, thereby quantifying the relationship between the current and learned states, MSET estimates the current expected response of the process signals (Bickford: Col 11. “By quantifying the relationship between the current and learned states, MSET estimates the current expected response of the process Signals”).

Claim 15 recites similar limitations as claim 6 and is rejected under the same rationale as applied to claim 6 above.

Regarding claim 7, the combination of references applied to claim 6 above teaches the method of claim 6.  Further, Zhou teaches wherein … …3 generated time-series sensor data to fill in missing values with corresponding4 imputed values prior to using the prognostic inferential model (Zhou, pg. 4, Algorithm 1, steps 7 and 8 showing predicting missing values in the time series data and updating the missing entries with the predicted values) to generate the5 estimated values for the …[data] (Ibid.)
Bickford further teaches involves preprocessing the subsequently [data]… receiving the subsequently 2generated time-series sensor data … subsequently generated time-series sensor data (Bickford: Col 10. “the Surveillance procedure then repeats for as long as -a more data decision procedure 72 determines that additional Surveillance data are available or terminates at Surveillance complete step 75 when no more surveillance data are available.” Receiving the subsequently 2generated time-series sensor data … subsequently generated time-series sensor data is taught as the Surveillance procedure then repeats for as long as more data decision procedure determines that additional Surveillance data are available. Subsequent iterations continue as long as new data becomes available.).1  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou with the system monitoring and MSET models of Bickford in order to allow using a MSET model to learn the inherent data relationships within a set of historical process operating data, thereby quantifying the relationship between the current and learned states, MSET estimates the current expected response of the process Signals (Bickford: Col 11. “By quantifying the relationship between the current and learned states, MSET estimates the current expected response of the process Signals”).

Claim 16 recites similar limitations as claim 7 and is rejected under the same rationale as applied to claim 7 above.
 
Regarding claim 8, the combination of references as applied to claim 6 above teaches 8. [t]he method of claim 6.  Bickford further teaches wherein detecting the incipient anomalies2 comprises detecting one or more of the following: 3an impending failure of the monitored system (Bickford: Col 7. “The system 10 described herein is useful for ultra-sensitive detection of the onset of Sensor or data Signal degradation, component performance degradation, and process operating anomalies.” and4 a malicious-intrusion event in the monitored system. Attorney Docket No. ORA18-0645 16 Inventors: Guang Wang, et al. 1  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou and Bowden with the MSET models of Bickford in order to allow using a MSET model to learn the inherent data relationships within a set of historical process operating data, thereby quantifying the relationship between the current and learned states, MSET estimates the current expected response of the process Signals (Bickford: Col 11. “By quantifying the relationship between the current and learned states, MSET estimates the current expected response of the process Signals”).

Claim 17 recites similar limitations as claim 8, and is rejected under the same rationale as applied to claim 8 above.

Regarding claim 9, the combination of references as applied to claim 1 above teaches the method of claim 1.  Further, Zhou discloses wherein obtaining the time-series sensor 2data comprises3 initially receiving the time-series sensor data during operation of the4 monitored system (Zhou, pg. 4, “Dataset Preparation”, paragraph 1 “We conduct experiments on the Beijing air quality and meteorological
dataset. The geo-distributed air quality data and meteorological data was recorded every hour. We select the subset of PM2.5 from the air quality dataset and select the subsets of temperature (TEMP), humidity (HUM) and wind speed (WS) from the meteorological dataset5.)
The above combination does not explicitly teach storing the time-series sensor data in a time-series database; and6 subsequently retrieving the time-series sensor data from the time-series7 database.
Bickford teaches storing the time-series sensor data in a time-series database (Bickford: Col 7. “The historical operating data is acquired in digital format and Stored using a data Storage procedure 22 to create a training data Set 24.” [Storing the time-series sensor data in a time-series database is taught as the time sequence historical operating data stored in a data storage procedure.]); and6 subsequently retrieving the time-series sensor data from the time-series7 database (Bickford: Col. 17 “The process is repeated with each loop including a MSET process Submodel Storage procedure”  [Subsequently retrieving the time-series sensor data from the time-series7 database is taught as the repeating of each loop which acquires the historical time sequence data from the storage.]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou and Bowden with the method of storing and retrieving historical data of Bickford in order to allow using historical data to create a training dataset, thereby utilizing the training dataset to provide a representative sample of the signals produced by the asset. (Bickford: Col 7. “the training data Set 24 provides a representative Sample of the Signals produced by the asset 12 during all normal modes of operation.”).

Claim 18 recites similar limitations as claim 9 and is rejected under the same rationale as applied to claim 9 above.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Bowden, and further in view of “Kurasawa” (US20190228291) (previously cited)


Regarding claim 3, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Zhou discloses wherein identifying the missing values comprises: converting timestamps in the time-series sensor data into corresponding time indices to produce a time array; (Zhou, pg. 4, Fig. 5 showing a time array of sensor values indexed by time indices (t1, t2, t3, …) and sensor identifiers (s1, s2, s3, …))

The above combination does not explicitly teach subtracting each value in the time array from a preceding value to produce a difference array; and identifying the missing values by looking for jumps in the difference array.  
Kurasawa teaches subtracting each value in the time array from a preceding value to produce a difference array (Kurasawa: Paragraph [0014] “the received feature extraction size being the intermediate layer, and the difference being a difference between an element not missing in a matrix of the evenly spaced time-series-data group including omissions and an element of an output result of the output layer;” [Subtracting each value in the time array from a preceding value to produce 6a difference array is taught as the difference being a difference between an element not missing in a matrix of the evenly spaced time-series-data group including omissions and an element of an output result of the output layer.]; and 7identifying the missing values by looking for jumps in the difference8 array (Kurasawa: Paragraph [0015] “may output information of the difference between the element not missing in the matrix of the evenly spaced time-series-data group including omissions and the element of the output result of the output layer of the model.” [0036] “In this case, since the observation minimum interval was 1 hour, the series “1” is interpreted as missing 7 o'clock, 8 o'clock, 9 o'clock, 13 o'clock, 15 o'clock, and 16 o'clock. As shown in the portion (B) of FIG. 5, since the input time-series data length was 4 hours, the time-series data is delimited in units of 4 hours, such as 7 o'clock to 10 o'clock, 8 o'clock to 11 o'clock, and 9 o'clock to 12 o'clock, processed into evenly spaced time-series-data.” [Identifying the missing values by looking for jumps in the difference8 array is taught as the use of the data that is not missing and the output of the model to identify the temporal changes of the data points in the interval that are missing.]).1 

Kurasawa is analogous art, as it is directed to the task of training machine learning models using time-series sensor data.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the difference method of Kurasawa to the time-index sensor value matrix of Zhou, the benefit being that it allows for the detection of omissions in a time-series data group, as cited by Kurasawa at Paragraph [0014] “the received feature extraction size being the intermediate layer, and the difference being a difference between an element not missing in a matrix of the evenly spaced time-series-data group including omissions and an element of an output result of the output layer;”

Claim 12 recites similar limitations as claim 3 and is rejected under the same rationale as applied to claim 3 above.

Claims 4-5, 13-14, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Bowden, and further in view of Bernard Herbst, “Sensibility Study for Optimizing the Classification of Remote Sensing Time Series,” Master’s Thesis, Lulea University of Technology, 2007, hereinafter “Herbst”.

Regarding claim 4, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.
The above combination does not teach wherein dividing the time-series sensor data into the training set and the estimation set comprises: selecting a first half of the time-series sensor data to be the training set; and selecting a second half of the time-series sensor data to be the estimation set.  
Herbst teaches wherein dividing the time-series sensor data into the training set and the estimation set comprises: selecting a first half of the time-series sensor data to be the training set; and selecting a second half of the time-series sensor data to be the estimation set (Herbst, pg. 20, last paragraph “In the original version the training and validation set were generated by selecting every second sample and use them as the training set and the rest as validation set. A new feature allows to choose between three different kinds of selection algorithms for generating these sets. One is the original one (“each second”). Another possibility is to take each first half of samples from one class as training pixels and each second half as validation set (‘half half’). A third option is to randomly select a half of each class of pixels for one set and the residue for the other one (“random”). It is also feasible to select more than one of this possibilities and put them into an array for batch processing”). 

Herbst is analogous art, as it is directed to machine learning modeling of time series data.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use one or more of the three methods described by Herbst for dividing the data set of Zhou into halves for training and validation, the benefit being that the choice of training data has a high impact on classification accuracy, as cited by Herbst at pg. 32, last paragraph, “It shows that the choice of training pixels has a high impact on classification accuracy. As the accuracy for the different runs varies about 10% (!) it can be concluded that the appropriate choice of training pixels is very important.”

Claim 13 recites similar limitations as claim 4 and is rejected under the same rationale as applied to claim 4 above.

Regarding claim 5, the combination of references as applied to claim 1 above teaches [t]he method of claim 1. 
The above combination does not teach wherein dividing the time-series sensor data into the training set and the estimation set comprises: partitioning the time-series sensor data into a set of windows; selecting a subset of alternating windows in the set of windows to be the training set; and selecting a remaining subset of unselected alternating windows in the set of windows to be the estimation set.  
Herbst teaches wherein dividing the time-series sensor data into the training set and the estimation set comprises: partitioning the time-series sensor data into a set of windows; selecting a subset of alternating windows in the set of windows to be the training set; and selecting a remaining subset of unselected alternating windows in the set of windows to be the estimation set (Herbst, Figure 3.1 showing the “parting” of time series into Training and validation time series and pg. 20, last paragraph, “In the original version the training and validation set were generated by selecting every second sample and use them as the training set and the rest as validation set.” [selecting every second sample from a time series as the training set and the remainder as the validation set corresponds to claimed “selecting a subset of alternating windows” and “a remaining subset of unselected alternating windows.”

Claim 14 recites similar limitations as claim 5 and is rejected under the same rationale as applied to claim 5 above.

 Regarding claim 21, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Zhou discloses where there exist interpolated values in the training set (Zhou, pg. 4, Algorithm 1, step 1 showing initializing missing entries in time-series data with “statistical methods”; Zhou, pg. 6, Fig. 8 and “Missing Value Initialization Analysis,” ¶ 1 “To kick off the training of our model, we fill the missing entries with appropriate initialization. Our schemes are flexible in different initialization methods, and then refine the estimation using deep learning approaches. We initialize the missing entries using the method proposed by (Yi et al. 2016), which regresses each missing entry initialization on four commonly used corpus-level statistics.” [One of the disclosed possible initialization methods is “IDW + SES”, where “SES” is “Simple Exponential Smoothing,” which corresponds to the claimed “interpolation.”])  and training a new inferential model on the new training set; using the new inferential model to replace interpolated values in the new estimation set with corresponding inferential estimates (Zhou, pg. 4, “Algorithm 1” [The algorithm may be used with a new training set at Step 1 to train a new Imputing Network model at step 6 and replace interpolated values with newly predicted imputed values at steps 7 and 8.]
The above combination does not explicitly teach wherein prior to combining the training and estimation sets, […], the method further comprises: switching the training and estimation sets to produce a new training set and a new estimation set; […]; and switching back the training and estimation sets.
Herbst teaches wherein prior to combining the training and estimation sets, […], the method further comprises: switching the training and estimation sets to produce a new training set and a new estimation set; […]; and switching back the training and estimation sets. (Herbst, pg. 32, last full paragraph, “An additional way is to switch the training set to the validation set and vice versa (corresponds to both the claimed “switching the training and estimation sets” and “switching back the training and estimation sets”). This choice is used for the systematical selection types, because otherwise always the same pixels are chosen, like determined in the order of samples in the source file.”
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the switching of data sets as taught by Herbst into the model training of Zhou, the benefit being that it avoids always having the same data chosen for the sets based on the order of samples in the data source, as cited by Herbst on pg. 32, last full paragraph, “This choice is used for the systematical selection types [as opposed to random selection], because otherwise always the same pixels are chosen, like determined in the order of samples in the source file.” 

	Claims 22 and 23 recite similar limitations as claim 21 and are rejected under the same rationale as applied to claim 21 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128. The examiner can normally be reached 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT R GARDNER/Examiner, Art Unit 2126       
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126